Appeal by the People from an order of the Supreme Court, Kings County, entered September 1, 1978, which granted defendant’s motion to dismiss the indictment upon the ground that the People were not ready for trial within six months of the commencement of this action as required by CPL 30.30 (subd 1, par [a]). By order dated September 28, 1979 this court reversed the order, on the law, and denied the motion to dismiss the indictment (People v Osgood, 71 AD2d 1030). On December 22, 1980, the Court of Appeals reversed the order of this court and remitted the case to this court “for review of the facts, if any” (52 NY2d 37, 46). Order affirmed. The six-month period within which the People are required to be ready for trial under CPL 30.30 (subd 1, par [a]) is to be measured from the date of filing of the felony complaint, and not from the date of filing of the indictment, even when, as here, the complaint was dismissed (see People v Osgood, 52 NY2d 37, supra). Using that date as a point of reference, it is undisputed, on this record, that the People were chargeable for a time period in excess of six months and, accordingly, Criminal Term correctly dismissed the indictment. Mollen, P.J., Hopkins, Damiani and Titone, JJ., concur.